Citation Nr: 0022461	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for low 
back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1971 to June 
1973, and from December 1990 to February 1992.  He also 
apparently had additional military duty as a member of the 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined an increased (compensable) 
disability rating for low back strain.  The Board remanded 
this case in March 1999.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant holds a current diagnosis of degenerative 
disc disease of L5- S1 and status post L5 diskectomy which is 
most likely related to the function of aging.

3.  The appellant does not manifest any current 
symptomatology attributable to his service connected low back 
strain.


CONCLUSION OF LAW

The criteria for an increased (compensable) for service 
connected low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that symptoms associated with his 
service connected low back strain warrants a compensable 
disability evaluation.  His allegations, when viewed in the 
light most favorable to his claim, are sufficient to well 
ground his claim within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  In 
an effort to assist him in the development of his claim, the 
RO has obtained all treatment records identified by him as 
relevant to his claim, and has advised him of records which 
were not obtainable.  Additionally, he has testified before 
the undersigned via video- conference hearing and has been 
afforded recent VA spine examinations with benefit of review 
of his claims folder. The record does not reveal any 
additional sources of relevant information which may be 
available concerning the present claim, and the Board finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

In its evaluation, the Board must grant the appellant's claim 
if the weight of the evidence supports the claim or is in 
relative equipoise.  However, the Board must deny his claim 
if the weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1999); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

According to his testimony and statements of record, the 
appellant currently complains of chronic back pain with left 
lower extremity pain and weakness.  He also complains of 
increased pain upon prolonged sitting or standing.  He has 
recently undergone back surgery at VA and is currently 
treated with a transcutaneous electrical nerve stimulation 
(TENS) unit, Ibuprofen, Tylox and codeine.  He contends that 
he has manifested intermittent periods of back pain since his 
discharge from his first period of service, and that his left 
leg pain and weakness has been chronic since his second 
period of active service.  However, he has also indicated 
that his current symptoms are similar to those he manifested 
during his first period of service.  He opines that his 
current symptomatology is a manifestation of an increase in 
severity of his service connected low back strain.  He 
further opines that his symptoms are not attributable to 
post- service intercurrent injuries and/or age related 
degenerative changes.

Historically, the appellant's service medical records from 
the appellant's first period of active service show the onset 
of chronic low back pain in January 1972 due to lifting a 
heavy can.  His complaints primarily involved paraspinal 
tenderness and pain on lying and sitting, and he denied 
complaint of radicular pain.  His neurological and x- ray 
examinations were within normal limits (WNL) and his straight 
leg raising tests were negative.  It was noted that he had a 
5/8" shortness of the left leg.  His diagnoses included 
minor sprain and chronic lumbosacral (LS) strain.  His 
treatment regimen included Williams Exercises, Parafon, deep 
heat, a shoe lift, a bed board and a restriction from heavy 
lifting.  He was given a "normal" clinical evaluation of 
the "spine, other musculoskeletal" on his May 1973 
separation examination.

In January 1974, the appellant filed a claim for service 
connection for a back disability.  A May 1974 VA inpatient 
treatment record revealed his treatment for a gunshot wound 
to the abdomen which required an exploratory laparotomy 
repair of the iliac artery vein in the left lower quadrant.  
On VA special orthopedic examination, dated in September 
1994, he complained of severe pain upon prolonged sitting or 
lying down.  His physical examination revealed normal range 
of motion of the back and was "completely unremarkable."  
His x- ray examination was essentially negative except for a 
metallic foreign body in the upper outer quadrant of the 
right gluteal area.  He was given a diagnosis of history of 
lumbosacral strain with no objective evidence of disabling 
residuals and subjective complaint of severe periodic 
symptoms.

In a rating decision dated in November 1974, the RO granted 
service connection for residuals of low back strain, and 
assigned an original noncompensable disability evaluation, 
effective in June 1973, which has remained in effect to the 
current appeal.

In pertinent part, the appellant's VA treatment records next 
show his complaint of left leg weakness and giving way in May 
1976.  At that time, he was diagnosed with occlusion of the 
left external iliac artery secondary to his gunshot wound 
trauma, and he underwent a dacron graft to the left iliac 
femoral artery.  A treatment record from Packard Electric 
Company reveals his July 1976 treatment for an undisclosed 
condition which prevented him from lifting heavy objects.  At 
Packard, he was treated for low back pain in January 1981 and 
lumbosacral muscle strain in October 1981.  He was next 
treated in July 1987 for complaint of back pain with 
occasional pain radiating into the left buttock and leg 
following a work- related injury.  At this time, the examiner 
noted his history of running a machine with lifting of heavy 
objects and treatment for a muscle strain in the lumbar area 
on one occasion over the last 10 years.  A computed 
tomography (CT) scan revealed a herniated nucleus pulposus 
(HNP) at L5- S1 on the left side which deviated posteriorly.  
His treating physician, W.L.S., M.D., opined that his major 
problem was muscular in origin and not related to disc 
disease.  In September 1987, Dr. W.L.S. opined that the 
appellant "seems to have made a near complete recovery now 
from his lumbar strain ... I believe that he could return to 
work full- time September 9, 1987 without restrictions."

In December 1990, the appellant was called back to active 
duty during the Persian Gulf War.  In January 1991, he voiced 
complaint of left lower extremity exertional pain and 
weakness upon running or climbing stairs.  His physical 
examination was negative for evidence of peripheral or 
central nervous system dysfunction, and he was given a 
diagnosis of vascular insufficiency.  In July 1991, he 
underwent an operation for stenosis of the previously placed 
left iliofemoral bypass graft for vascular injury.  A 
September 1991 addendum to a Medical Evaluation Board report 
indicated that the stenosis at his graft site "was believed 
to be the cause of his lower extremity symptoms."  His 
service medical records are negative for complaint or 
treatment of low back disability.

After the second period of service, in May 1992, the 
appellant was involved in a motor vehicle accident with 
subsequent complaint of constant low back pain with radiation 
into the posterior thigh region and questionable occasional 
leg weakness.  A June 1992 magnetic resonance imaging (MRI) 
scan, conducted at Keesler Air Force Base, again revealed a 
left HNP at L5-S1 deviating the left nerve root posteriorly.  
His private clinical records from Mississippi Baptist Medical 
Center, which noted that his left lower extremity pain, 
paresthesia, and sensory deficits stopped above the knee, 
indicated opinion that his left lower extremity symptoms were 
more consistent with a vascular etiology.  An August 1992 
opinion by G.W., M.D., indicated that "[t]he symptoms [the 
appellant] describes as clinical findings could not be caused 
by an S-1 radiculopathy secondary to the L5-S1 herniated disc 
on the left."  However, a January 1993 consultation report 
from R.H.B., M.D., could not rule out an L3 or L4 
radiculopathy, although it was noted that such a diagnosis 
was unlikely given the presence of symmetric knee jerk 
reflexes and absence of atrophy or sensory loss in the L3 or 
L4 areas.  Dr. R.H.B. did rule out an S1 and L5 radiculopathy 
in February 1993.

A VA examination report, dated in May 1994, revealed an 
impression of low back disc protrusion with some nerve 
involvement from an unidentifiable nerve root.  An October 
1997 VA needle electromyograph (EMG) study could not rule out 
an L3 or L4 radiculopathy.  VA spine examination, dated in 
November 1997, indicated a diagnosis of chronic lumbar 
syndrome with MRI scan evidence of L4- L5 and L5- S1 disc 
herniation.

In November 1999 and January 2000, the appellant underwent VA 
spine examination with benefit of review of his claims 
folder.  Briefly summarized, his physical and x- ray 
examination indicated diagnoses of degenerative disc disease 
at L5-S1 and status post L5 diskectomy.  In the opinion of 
the examiner, the appellant's degenerative disc disease was a 
function of his aging rather than prior trauma.  In this 
respect, the examiner indicated that the degenerative disc 
disease could not be attributable to the lifting of a can at 
age 17.  Rather, the examiner commented that the history 
suggested that the appellant worked for years doing heavy 
lifting without significant problems before 1987.  At that 
time, a CT scan revealed a protruding disc which predated any 
problems he may have had during his second tour of active 
duty.  After his discharge from service in 1992, he had no 
neurologic deficit to suggest a ruptured disc as the cause of 
his symptoms.  As such, the examiner opined "[i]t is more 
likely than not that [the appellant's] degenerative disc 
disease is due to aging and not due to the SC low back 
strain.  I find no manifestations of SC low back 
disability."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule).  The RO has rated the appellant's lumbar 
spine disability as noncompensably disabling since June 1973.  
Under Diagnostic Code 5294, this rating contemplates a 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating would be warranted for slight limitation of 
motion of the lumbar spine (Diagnostic Code 5292), mild 
attacks of intervertebral disc syndrome (Diagnostic Code 
5293) or lumbosacral strain with characteristic pain on 
motion (Diagnostic Code 5259).  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, an extraschedular evaluation may be assigned for 
pain which significantly limits functional ability on motion 
during use with acute flare- ups of disability, to include 
additional range- of- motion loss due to weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Upon review of the evidence of record, the Board finds, by a 
preponderance of the evidence, that an increased 
(compensable) rating is not warranted.  The medical evidence 
of record shows treatment for low back strain, manifested 
primarily by complaint of paraspinal tenderness and pain upon 
prolonged sitting or lying down, during the appellant's first 
period of service.  His 1973 separation examination and his 
initial 1974 VA examination were negative for objective 
manifestations of disabling residuals.  He was first treated 
for left leg weakness following a vascular injury in 1976.  
Over the next decade, he worked in a strenuous job but only 
received treatment for muscle strain on two separate 
occasions in 1981.  In 1987, he was treated for a work- 
related lumbar strain but, according to his examining 
physician, his muscle condition resolved without residuals.  
However, a CT scan at that time first revealed disc 
protrusion at L5-S1.

The medical evidence next shows his January 1991 complaint of 
left lower extremity exertional pain and weakness, during his 
second period of service, which was medically ascribed to his 
previous vascular injury.  In May 1992, he was treated for 
complaint of low back pain and left lower extremity pain and 
weakness, limited to his thigh, following a motor vehicle 
accident.  At this time, his left lower extremity symptoms 
were again attributed to his previous vascular injury, 
although an L3 or L4 radiculopathy could not be ruled out.  
Upon review of this documented history, a VA examiner has 
opined that "[i]t is more likely than not that [the 
appellant's] degenerative disc disease is due to aging and 
not due to the SC low back strain ... [and that there are] no 
manifestations of SC low back disability."  There is no 
medical evidence to the contrary. 

In view of the above, the Board must conclude that the 
evidence of record preponderates against the finding of any 
current residual disability associated with the service 
connected low back strain.  In this respect, the appellant 
holds a current diagnosis of degenerative disc disease of L5- 
S1 and status post L5 diskectomy which, according to a VA 
examiner, is most likely related to the function of aging.  
Therefore, Diagnostic Code 5293 is not applicable to this 
case.  Furthermore, the VA examiner has also opined that the 
appellant does not manifest any current symptomatology 
attributable to his service connected low back strain.  
Therefore, the appellant has not met his burden of 
establishing a compensable rating under either Diagnostic 
Codes 5292 or 5295, or 38 C.F.R. § 4.40 and 4.45.

In deciding this case, the Board is cognizant of the 
appellant's opinion that he currently manifests symptoms 
related to his service connected low back strain.  As shown 
by the March 1999 remand, the Board has recognized that 
medical opinion was required to sort out a disability picture 
which has been complicated by intercurrent injuries and an 
overlay of medical etiology involving the lumbar spine and 
left leg disabilities.  The Board does not doubt the 
credibility of the appellant's assertions of continuity of 
symptomatology related to the low back strain.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a lay person is deemed 
competent to describe symptomatology and factual information 
within his personal knowledge and observation).  However, the 
Board cannot supplant an opinion rendered by a medical 
professional with descriptions or opinion offered by a lay 
person unskilled in medical sciences.  Id.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.3 (1999).


ORDER

An increased (compensable) rating for low back strain is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


